Case 20-43597         Doc 564      Filed 08/24/20 Entered 08/24/20 11:17:55                   Main Document
                                              Pg 1 of 23


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

                                                    §        Chapter 11
 In re:                                             §
                                                    §        Case No. 20-43597-399
 BRIGGS & STRATTON                                  §
 CORPORATION, et al.,                               §        (Jointly Administered)
                                                    §
                  Debtors.                          §        Related Docket No. 283

                     ORDER (I) ESTABLISHING DEADLINES
         FOR FILING PROOFS OF CLAIM AND PROCEDURES RELATING
     THERETO AND (II) APPROVING FORM AND MANNER OF NOTICE THEREOF

                  Upon the motion (the “Motion”)1 of Briggs & Stratton Corporation and its

 affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession

 (collectively, the “Debtors”), pursuant to sections 105(a) and 502(b)(9) of the Bankruptcy Code,

 Bankruptcy Rules 2002 and 3003(c)(3), and Rules 3001 and 3003 of the Local Rules, for entry of

 an order (i) establishing deadlines for filing proofs of claim and procedures relating thereto and

 (ii) approving the form and manner of notice thereof, all as more fully described in the Motion;

 and this Court having jurisdiction to consider the Motion and the relief requested therein pursuant

 to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the requested relief being a

 core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper before this

 Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Debtors having represented that adequate

 and proper notice of the Motion has been given and that no other or further notice need be given;

 and this Court having reviewed the Motion; and this Court having held a hearing to consider the

 relief requested in the Motion; and this Court having determined that the legal and factual bases

 set forth in the Motion establish just cause for the relief granted herein; and it appearing that the


 1
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.



                                                        1
Case 20-43597        Doc 564     Filed 08/24/20 Entered 08/24/20 11:17:55              Main Document
                                            Pg 2 of 23


 relief requested in the Motion is in the best interests of the Debtors and their respective estates and

 creditors; and upon all of the proceedings had before this Court and after due deliberation and

 sufficient cause appearing therefor, it is hereby ORDERED that the Motion is GRANTED in

 that:

                1.      Except as otherwise provided herein, pursuant to section 502(b)(9) of the

 Bankruptcy Code, Rules 2002 and 3003(c)(3) of the Bankruptcy Rules, and Rules 3001 and 3003

 of the Local Rules, October 7, 2020 at 11:59 p.m., prevailing Central Time is established as the

 deadline for each person (as defined in section 101(41) of the Bankruptcy Code), excluding

 governmental units (as defined in section 101(27) of the Bankruptcy Code, the “Governmental

 Units”), to file a proof of claim (each, a “Proof of Claim”) in respect of a claim (as defined in

 section 101(5) of the Bankruptcy Code) against any Debtor which arose on or prior to the Petition

 Date, including, for the avoidance of doubt, secured claims, priority claims, unsecured non-priority

 claims, and claims arising under section 503(b)(9) of the Bankruptcy Code (such deadline, the

 “General Bar Date”).

                2.      Notwithstanding any other provision hereof, January 19, 2021 at

 11:59 p.m., prevailing Central Time is established as the deadline for each Governmental Unit

 to file a Proof of Claim in respect of a prepetition claim against any Debtor (such deadline, the

 “Governmental Bar Date”).

                3.      Notwithstanding any other provision hereof, in the event the Debtors file a

 notice of previously unfiled Schedules (as defined herein) or notice of an amendment or

 supplement to the Schedules, such notice shall clearly indicate the deadline by which each claimant

 holding a claim affected by such filing, amendment or supplement must file a Proof of Claim with

 respect to such claim (the “Amended Schedules Bar Date”).




                                                   2
Case 20-43597        Doc 564      Filed 08/24/20 Entered 08/24/20 11:17:55                 Main Document
                                             Pg 3 of 23


                4.       Notwithstanding any other provision hereof, in the event the Debtors file a

 motion requesting authority to approve rejection of any executory contract or unexpired lease of

 the Debtors and the Court enters an order granting such motion, the Debtors shall provide notice

 of the order granting rejection to all claimants affected by such rejection and such notice shall

 clearly indicate the deadline by which a claimant asserting a claim resulting from the Debtors’

 rejection of an executory contract or unexpired lease must file a Proof of Claim for damages arising

 from such rejection (the “Rejection Damages Bar Date” and, together with the General Bar Date,

 the Governmental Bar Date, and the Amended Schedules Bar Date, the “Bar Dates”).

                5.       The filing of a proof of claim form is deemed to satisfy the procedural

 requirements for the assertion of administrative priority claims under section 503(b)(9) of the

 Bankruptcy Code, so long as such 503(b)(9) claim (and any amendments thereto) is asserted using

 the Claim Form (as defined below); provided, however, that 503(b)(9) claims may be made by

 separate requests for payment in accordance with section 503(a) of the Bankruptcy Code.

                6.       The (i) proposed notice of the Bar Dates, substantially in the form annexed

 hereto as Exhibit 1 (the “Bar Date Notice”) and (ii) proposed proof of claim form (the “Claim

 Form”), substantially in the form annexed hereto as Exhibit 2, are approved.

                7.       The following procedures for the filing of proofs of claim (the

 “Procedures”) shall apply:

                a)       Proofs of Claim must conform substantially to the Claim Form or Official
                         Bankruptcy Form No. 410 (the “Official Form”);2

                b)       Proofs of Claim must be filed (i) through the CM/ECF system on the
                         Court’s website at https://ecf.moeb.uscourts.gov/cgi-bin/login.pl (ii) filed
                         electronically using the Electronic Proof of Claim (ePOC) Program on the

 2
     The Official Form can be found at www.uscourts.gov/forms/bankruptcy-forms, the official website for the
     United States Bankruptcy Courts. The Claim Form can be found at http://www.kccllc.net/Briggs, the website
     established by the Debtors’ claims and noticing agent, Kurtzman Carson Consultants, LLC (“KCC”), for the
     Debtors’ chapter 11 cases.



                                                      3
Case 20-43597    Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55                  Main Document
                                       Pg 4 of 23


                    Court’s website at https://www.moeb.uscourts.gov/epoc-electronic-proof-
                    claim-filing; (iii) sent by first-class mail or overnight courier to the Clerk of
                    the Bankruptcy Court, Eastern District of Missouri, 111 S. 10th St., 4th
                    Floor, St. Louis, MO 63102; or (iv) sent by first-class mail, overnight
                    courier, or hand-delivery to Briggs Claims Processing Center, c/o KCC, 222
                    N. Pacific Coast Highway, Suite 300, El Segundo, CA 90245. Proofs of
                    claim may NOT be delivered by facsimile or electronic mail transmission;

            c)      Proofs of Claim will be deemed filed only if actually received by the Clerk
                    of the Court or KCC on or before the applicable Bar Date by one of the
                    approved methods of filing provided herein;

            d)      Proofs of Claim must (i) be written in the English language; (ii) be
                    denominated in lawful currency of the United States as of the Petition Date
                    (using the exchange rate, if applicable, as of the Petition Date); (iii) specify
                    by name and case number the Debtor against which the claim is filed;
                    (iv) set forth with specificity the legal and factual basis for the alleged
                    claim; (v) include supporting documentation for the claim or an explanation
                    as to why such documentation is not available; and (vi) be signed by the
                    claimant or, if the claimant is not an individual, by an authorized agent of
                    the claimant under penalty of perjury;

            e)      If the holder asserts a claim against more than one Debtor or has claims
                    against different Debtors, a separate Proof of Claim form must be filed with
                    respect to each Debtor except as specifically provided herein. If the holder
                    lists multiple Debtors on the Proof of Claim, then the Debtors will treat such
                    claim as if it is filed against the first listed Debtor. If the holder files a Proof
                    of Claim without identifying a Debtor, such Proof of Claim will be deemed
                    as filed only against Briggs & Stratton Corporation;

            f)      Proofs of Claim sent by facsimile, telecopy, or electronic mail transmission
                    will not be accepted; and

            g)      The following persons or entities (including, without limitation, individuals,
                    partnerships, corporations, joint ventures, trusts, or Governmental Units)
                    are not required to file a Proof of Claim on or before the applicable Bar
                    Date, solely with respect to the claims described below:

                    i)      any person or entity that has already properly filed a Proof of Claim
                            against the Debtors in the above-captioned cases in a form
                            substantially similar to the Claim Form or the Official Form and
                            otherwise in compliance with these Procedures;

                    ii)     any person or entity whose claim is listed in the schedules of assets
                            and liabilities (the “Schedules”) filed by the Debtors, provided that
                            (x) the claim is not scheduled as “disputed”, “contingent” or
                            “unliquidated”; and (y) the claimant does not disagree with the



                                                4
Case 20-43597   Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55              Main Document
                                      Pg 5 of 23


                           amount, nature, and priority of the claim as set forth in the
                           Schedules; and (z) the claimant does not dispute that the claim is an
                           obligation of the specific Debtor against which the claim is listed in
                           the Schedules;

                   iii)    any person or entity whose claim has been allowed by an order of the
                           Bankruptcy Court entered on or before the applicable Bar Date;

                   iv)     any person or entity whose claim has been paid in full by any of the
                           Debtors in accordance with an order of the Bankruptcy Court
                           entered on or before the applicable Bar Date;

                   v)      any person or entity that holds a claim for which specific deadlines
                           other than the Bar Dates have been fixed by an order of the Court
                           entered on or prior to the applicable Bar Date;

                   vi)     any Debtor having a claim against another Debtor;

                   vii)    any person or entity that holds a claim that is allowable under sections
                           503(b) and 507(a)(2) of the Bankruptcy Code as an expense of
                           administration (other than a claim arising under section 503(b)(9) of
                           the Bankruptcy Code);

                   viii)   any current officer, director, and employee of the Debtors or any of
                           their subsidiaries who may hold a contingent and unliquidated claim
                           against the Debtors for indemnification, contribution, or
                           reimbursement arising as a result of such officer’s, director’s, or
                           employee’s prepetition or postpetition services to the Debtors or
                           their subsidiaries; provided that any officer, director or employee
                           covered by this provision who wishes to assert a claim against the
                           Debtors, other than a contingent and unliquidated claim against the
                           Debtors for indemnification, contribution or reimbursement arising
                           as a result of such officer’s, director’s, or employee’s prepetition or
                           postpetition services to the Debtors or their subsidiaries, must file a
                           Proof of Claim on account of such claim on or before the General
                           Bar Date unless another exception in this paragraph applies;

                   ix)     any professional retained in these chapter 11 cases holding an
                           administrative expense claim for postpetition fees and expenses
                           allowable under section 330, 331, and 503(b) of the Bankruptcy
                           Code;

                   x)      any person or entity that holds an equity interest in the Debtors,
                           which interest is based exclusively upon the ownership of common
                           or preferred stock, membership interests, partnership interests, or
                           warrants, options, or rights to purchase, sell, or subscribe to such a
                           security or interest; provided that any holder of an equity interest in
                           the Debtors who wishes to assert a claim (as opposed to an


                                              5
Case 20-43597        Doc 564   Filed 08/24/20 Entered 08/24/20 11:17:55               Main Document
                                          Pg 6 of 23


                               ownership interest) against the Debtors (including a claim relating
                               to such equity interest or the purchase or sale of such equity interest),
                               must file a proof of claim on or before the applicable Bar Date;

                        xi)    any holder of a claim limited exclusively to the repayment of
                               principal, interest, fees, expenses, and any other amounts owing
                               under any agreements governing any notes, bonds, debentures, or
                               other debt securities (collectively, the “Debt Securities”) issued by
                               any of the Debtors (a “Debt Claim”), pursuant to an indenture or
                               credit agreement, as applicable (together, the “Debt Instruments”)
                               if the relevant indenture trustee, administrative agent, registrar,
                               paying agent, loan or collateral agent, or any other entity serving in
                               a similar capacity however designated (each, a “Debt Agent”) under
                               the applicable Debt Instrument files a single Proof of Claim in the
                               Debtors’ lead chapter 11 case In re Briggs & Stratton Corporation,
                               Inc. (Case No. 20-43597), on or before the applicable Bar Date,
                               against all Debtors under the applicable Debt Instrument on account
                               of all Debt Claims; provided that any holder of a Debt Claim
                               wishing to assert a claim arising out of or relating to a Debt
                               Instrument, other than a Debt Claim, must file a Proof of Claim with
                               respect to such claim on or before the applicable Bar Date, unless
                               another exception identified herein applies; provided, further, that
                               in lieu of attaching voluminous documentation, including
                               documentation for compliance with Bankruptcy Rule 3001(d), the
                               Debt Agent under the Debt Instrument may include a summary of
                               the operative documents with respect to the Debt Claims; or

                        xii)   any person or entity that is not required to file a Proof of Claim
                               pursuant to the final order approving the Motion of Debtors for
                               Interim and Final Orders (I) Authorizing Debtors to Obtain
                               Postpetition Financing, (II) Authorizing Debtors to Use Cash
                               Collateral, (III) Granting Liens and Superpriority Claims,
                               (IV) Granting Adequate Protection to Prepetition Secured Parties,
                               (V) Modifying Automatic Stay, (VI) Scheduling Final Hearing and
                               (VII) Granting Related Relief (ECF No. 35) (the “Final DIP
                               Order”), solely with respect to the claims for which no Proof of
                               Claim is required to be filed as set forth in the Final DIP Order.

                8.      Pursuant to Bankruptcy Rule 3003(c)(2), any creditor whose claim is not

 scheduled or is scheduled as disputed, contingent, or unliquidated that fails to comply with this

 Order by timely filing a Proof of Claim in appropriate form, except as otherwise ordered by the

 Court, shall not be treated as a creditor with respect to any such claim for the purposes of voting




                                                  6
Case 20-43597        Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55              Main Document
                                           Pg 7 of 23


 and distribution with respect to any chapter 11 plan or plans of reorganization that may be filed in

 these chapter 11 cases.

                9.      Pursuant to Bankruptcy Rules 2002(a)(7), (f), and (l), the Debtors shall

 provide notice of the Bar Dates in accordance with the following procedures:

                a)      The Debtors shall cause to be mailed (i) the Claim Form and (ii) the Bar
                        Date Notice to the following parties, within five (5) business days of the
                        later of (i) entry of the Bar Date Order, and (ii) the filing of the Schedules:

                        i)      the U.S. Trustee;

                        ii)     the Creditors’ Committee;

                        iii)    all known creditors and other known holders of potential claims
                                against any of the Debtors’ estates;

                        iv)     all counterparties to the Debtors’ executory contracts and unexpired
                                leases at the addresses stated therein or as updated pursuant to a
                                request by the counterparty or by returned mail from the post office
                                with a forwarding address;

                        v)      all parties to pending litigation against the Debtors (as of the date of
                                the entry of this Order);

                        vi)     all parties who have requested notice pursuant to Bankruptcy Rule
                                2002 (as of the date of the entry of this Order);

                        vii)    all current and former employees of the Debtors (to the extent that
                                contact information for formers employees is available in the
                                Debtors’ records of the past two (2) years);

                        viii)   all known non-Debtor equity and interest holders of the Debtors (as
                                of the date of entry of this Order);

                        ix)     the Internal Revenue Service for the district in which the case is
                                pending and, if required by Bankruptcy Rule 2002(j), the Securities
                                and Exchange Commission and any other required governmental
                                units;

                        x)      all taxing authorities for the jurisdictions in which the Debtors
                                maintain or conduct business;

                        xi)     all regulatory authorities that regulate the Debtors’ business,
                                including consumer protection, environmental, and permitting
                                authorities;


                                                    7
Case 20-43597            Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55              Main Document
                                               Pg 8 of 23


                            xii)    such additional persons and entities as deemed appropriate by the
                                    Debtors; and

                            xiii)   all other entities listed on the Debtors’ matrix of creditors.

                   b)       With regard to those holders of claims listed in the Schedules, the Debtors
                            shall mail one or more Claim Forms (as appropriate), indicating on the form
                            how the Debtors have scheduled such creditor’s claim in the Schedules
                            (including the identity of the Debtor, the amount of the claim and whether
                            the claim has been scheduled as contingent, unliquidated, or disputed).

                   10.      Pursuant to Bankruptcy Rule 2002(l), the Debtors shall publish the Bar Date

 Notice, with such changes as may be appropriate for ease of publication, once in The New York

 Times (national edition) and once in St. Louis Post Dispatch at least twenty-eight (28) days prior

 to the General Bar Date. Publication of the Bar Date Notice as described in this paragraph is

 hereby approved and shall be deemed good, adequate and sufficient publication notice of the Bar

 Dates and the Procedures for filing proofs of claim in these chapter 11 cases.

                   11.      Any person or entity who desires to rely on the Schedules will have the

 responsibility for determining that the claim is accurately listed in the Schedules.

                   12.      Notification of the relief granted by this Order as provided herein is fair and

 reasonable and will provide good, sufficient, and proper notice to all of the Debtors’ creditors of

 their rights and obligations in connection with any potential claims that they may have against the

 Debtors in these chapter 11 cases.

                   13.      Nothing in this Order shall prejudice the right of the Debtors to dispute,

 assert offsets or defenses thereto, or otherwise object to any claim listed in the Schedules on any

 grounds; provided that, if the Debtors dispute any claim listed in the Schedules and such claim is

 not already listed as disputed, contingent, or unliquidated, the Debtors shall amend their Schedules

 as appropriate.




                                                       8
Case 20-43597         Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55             Main Document
                                            Pg 9 of 23


                14.      Nothing in this Order shall prejudice the right of the Debtors with respect

 to any Proof of Claim, including, among other things, the right to dispute, assert offsets or defenses

 thereto, or otherwise object to any Proof of Claim on any grounds.

                15.      Entry of this Order is without prejudice to the right of the Debtors to seek a

 further order of this Court fixing a date by which holders of claims not subject to the Bar Dates

 established herein must file Proofs of Claim against the Debtors or be forever barred from doing

 so.

                16.      Not later than two (2) business days after the date of this Order, the Debtors

 shall serve a copy of the Order and shall file a certificate of service no later than twenty-four (24)

 hours after service.


 DATED: August 24, 2020
 St. Louis, Missouri                                         Barry S. Schermer
 cke                                                         United States Bankruptcy Judge




                                                   9
Case 20-43597      Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55   Main Document
                                         Pg 10 of 23


 Order Prepared By:

 Robert E. Eggmann, #37374MO
 Christopher J. Lawhorn, #45713MO
 Thomas H. Riske, #61838MO
 CARMODY MACDONALD P.C.
 120 S. Central Avenue, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 854-8600
 Facsimile: (314) 854-8660
 Email: ree@carmodymacdonald.com
        cjl@carmodymacdonald.com
        thr@carmodymacdonald.com

 Proposed Local Counsel to the Debtors and
 Debtors in Possession

 -and-

 Ronit J. Berkovich (admitted pro hac vice)
 Debora A. Hoehne (admitted pro hac vice)
 Martha E. Martir (admitted pro hac vice)
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Email: Ronit.Berkovich@weil.com
         Debora.Hoehne@weil.com
         Martha.Martir@weil.com

 Proposed Counsel to the Debtors and
 Debtors in Possession




                                              10
Case 20-43597            Doc 564   Filed 08/24/20 Entered 08/24/20 11:17:55   Main Document
                                              Pg 11 of 23


                                              Exhibit 1

                                           Bar Date Notice




 WEIL:\97461810\20\44362.0003
        Case 20-43597         Doc 564    Filed 08/24/20 Entered 08/24/20 11:17:55      Main Document
                                                    Pg 12 of 23



               UNITED STATES BANKRUPTCY COURT, EASTERN DISTRICT OF MISSOURI

In re
                                                       Chapter 11 Case Nos.:
Briggs & Stratton Corporation, et al.,                 20-10575, 20-43597 through 20-43600
                                                       (Jointly Administered)
                         Debtors.
                              NOTICE OF DEADLINES TO FILE PROOFS OF CLAIM
TO: ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY OF THE FOLLOWING
DEBTOR ENTITIES:

               Name of Debtor                               Case Number                 Tax Identification
                                                                                        Number (Last Four
                                                                                             Digits)
Briggs & Stratton Corporation                                20-43597                         2330
Allmand Bros., Inc.                                          20-43598                         4710
Briggs & Stratton International, Inc.                        20-43599                         9957
Briggs & Stratton Tech, LLC                                  20-43600                         2102
Billy Goat Industries, Inc.                                  20-10575                         4442
OTHER NAMES USED BY THE DEBTORS IN THE PAST 8 YEARS:
Briggs & Stratton Power Products Group, LLC
Briggs & Stratton Power Products, LLC
Briggs & Stratton Power Products Group
Attorneys for Debtors                          Attorneys for Debtors
Robert E. Eggmann                              Ronit J. Berkovich
Christopher J. Lawhorn                         Debora A. Hoehne
Thomas H. Riske                                Martha E. Martir
CARMODY MACDONALD P.C.                         WEIL, GOTSHAL & MANGES LLP
120 S. Central Avenue, Suite 1800              767 Fifth Avenue
St. Louis, Missouri 63105                      New York, New York 10153
Telephone: (314) 854-8600                      Telephone: (212) 310-8000
Facsimile: (314) 854-8660                      Facsimile: (212) 310-8007
                                    Address of the Clerk of the Bankruptcy Court
                                           United States Bankruptcy Court
                                            Eastern District of Missouri
                                         111 South 10th Street, Fourth Floor
                                                St. Louis, MO 63102
                                                  T: (314) 244-4500
                                  Office Hours: 8:30 a.m.–4:30 p.m. Monday–Friday




                                                        1
Case 20-43597          Doc 564        Filed 08/24/20 Entered 08/24/20 11:17:55                        Main Document
                                                 Pg 13 of 23


 PLEASE TAKE NOTICE THAT:

  YOU ARE RECEIVING THIS NOTICE (“NOTICE”) BECAUSE YOU MAY HAVE A CLAIM AGAINST THE
  DEBTORS IN THE ABOVE-CAPTIONED CHAPTER 11 CASES. HOWEVER, THE FACT THAT YOU ARE
  RECEIVING THIS NOTICE DOES NOT MEAN THAT THE DEBTORS BELIEVE THAT YOU HAVE A
  CLAIM AGAINST THE DEBTORS OR THAT YOU ACTUALLY HAVE A CLAIM AGAINST THE
  DEBTORS. THEREFORE, YOU SHOULD READ THIS NOTICE CAREFULLY AND CONSULT AN
  ATTORNEY IF YOU HAVE ANY QUESTIONS, INCLUDING WHETHER YOU SHOULD FILE A PROOF
  OF CLAIM.

 On July 20, 2020 (the “Petition Date”), Briggs & Stratton Corporation and certain of its affiliates (collectively, the
 “Debtors”), filed voluntary cases under chapter 11 of the United States Code (the “Bankruptcy Code”) in the United
 States Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”).

 On [__], 2020, the Bankruptcy Court, having jurisdiction over the chapter 11 cases of the Debtors, entered an order
 (the “Bar Date Order”) establishing the following Bar Dates:

                    (i) October 7, 2020 at 11:59 p.m. (prevailing Central Time) as the deadline for each person (as
 defined in section 101(41) of the Bankruptcy Code), excluding governmental units (as defined in section 101(27) of
 the Bankruptcy Code, the “Governmental Units”), to file a proof of claim (each, a “Proof of Claim”) in respect of a
 claim (as defined in section 101(5) of the Bankruptcy Code) against any Debtor which arose on or prior to the Petition
 Date, including, for the avoidance of doubt, secured claims, priority claims, unsecured non-priority claims, and claims
 arising under section 503(b)(9) of the Bankruptcy Code (such deadline, the “General Bar Date”);

                (ii) January 19, 2021 at 11:59 p.m. (prevailing Central Time) as the deadline for each
 Governmental Unit to file a Proof of Claim in respect of a prepetition claim against any Debtor (such deadline, the
 “Governmental Bar Date”);

                    (iii) Notwithstanding any other provision hereof, in the event the Debtors file a notice of previously
 unfiled Schedules (as defined herein) or notice of an amendment or supplement to the Schedules, such notice shall
 clearly indicate the deadline by which each claimant holding a claim affected by such filing, amendment or supplement
 must file a Proof of Claim with respect to such claim (the “Amended Schedules Bar Date”).

                   (iv) Notwithstanding any other provision hereof, in the event the Debtors file a motion requesting
 authority to approve rejection of any executory contract or unexpired lease of the Debtors and the Court enters an
 order granting such motion, the Debtors shall provide notice of the order granting rejection to all claimants affected
 by such rejection and such notice shall clearly indicate the deadline by which a claimant asserting a claim resulting
 from the Debtors’ rejection of an executory contract or unexpired lease must file a Proof of Claim for damages arising
 from such rejection (the “Rejection Damages Bar Date” and, together with the General Bar Date, the Governmental
 Bar Date, and the Amended Schedules Bar Date, the “Bar Dates”).

 You may be a creditor of one or more of the Debtors. However, the fact that you have received this Notice does
 not mean that the Debtors believe that you have a claim against the Debtors or that that you actually have claim
 against the Debtors. You should not file a Proof of Claim if you do not have a claim against a Debtor. You
 should consult an attorney if you have any questions, including whether you should file a proof of claim.

 If you have any questions relating to this Notice, you may contact the Debtors’ claims and noticing agent,
 Kurtzman Carson Consultants, LLC (“KCC”), by telephone at (866) 544-7045 (U.S./Canada) or (781) 575-2084
 (International) or by e-mail at http://www.kccllc.net/Briggs/inquiry.

 NOTE: The staff of the Bankruptcy Clerk’s Office, the Office of the United States Trustee, and KCC cannot give
 legal advice.




                                                            2
Case 20-43597          Doc 564        Filed 08/24/20 Entered 08/24/20 11:17:55                         Main Document
                                                 Pg 14 of 23


 INSTRUCTIONS:

 1.       WHO MUST FILE A PROOF OF CLAIM

 You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtors or to share in distributions from the
 Debtors’ bankruptcy estates if you have a claim that arose before the Petition Date, and it is not one of the types of
 claims described in Section 2 below. Claims based on acts or omissions of the Debtors that occurred before the
 Petition Date must be filed on or before the applicable Bar Date, even if such claims are not now fixed, liquidated, or
 certain or did not mature or become fixed, liquidated, or certain before the Petition Date.

 Under section 101(5) of the Bankruptcy Code and as used in this notice, the word “claim” means a right to (a) payment,
 whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
 disputed, undisputed, legal, equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of
 performance if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced
 to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

 2.       WHO NEED NOT FILE A PROOF OF CLAIM

 The following persons (including, without limitation, individuals, partnerships, corporations, joint ventures, trusts, or
 Governmental Units) are not required to file a Proof of Claim on or before the applicable Bar Date, solely with respect
 to the claims described below:

          a.       any person or entity that has already properly filed a proof of claim against the Debtors in the above-
                   captioned cases in a form substantially similar to the attached Proof of Claim form (the “Claim
                   Form”) or the Official Bankruptcy Form No. 410 (the “Official Form”) 1;

          b.       any person or entity whose claim is listed on the Schedules filed by the Debtors, provided that (x) the
                   claim is not scheduled as “disputed”, “contingent” or “unliquidated”; and (y) the claimant does not
                   disagree with the amount, nature, and priority of the claim as set forth in the Schedules; and (z) the
                   claimant does not dispute that the claim is an obligation of the specific Debtor against which the
                   claim is listed in the Schedules;

          c.       any person or entity whose claim has been allowed by an order of the Court entered on or before the
                   applicable Bar Date;

          d.       any person or entity whose claim has been paid in full by any of the Debtors in accordance with an
                   order of the Bankruptcy Court entered on or before the applicable Bar Date;

          e.       any person or entity that holds a claim for which specific deadlines other than the Bar Dates have
                   been fixed by an order of the Bankruptcy Court entered on or prior to the applicable Bar Date;

          f.       any Debtor having a claim against another Debtor;

          g.       any person or entity that holds a claim that is allowable under sections 503(b) and 507(a)(2) of the
                   Bankruptcy Code as an expense of administration (other than a claim arising under section 503(b)(9)
                   of the Bankruptcy Code);

          h.       any current officer, director, and employee of the Debtors or any of their subsidiaries who may hold
                   a contingent and unliquidated claim against the Debtors for indemnification, contribution, or


 1
      The Official Form can be found at www.uscourts.gov/forms/bankruptcy-forms, the official website for the United States
      Bankruptcy Courts. The Claim Form can be found at http://www.kccllc.net/Briggs, the website established by KCC for the
      Debtors’ chapter 11 cases.



                                                             3
Case 20-43597          Doc 564        Filed 08/24/20 Entered 08/24/20 11:17:55                          Main Document
                                                 Pg 15 of 23


                   reimbursement arising as a result of such officer’s, director’s, or employee’s prepetition or
                   postpetition services to the Debtors or their subsidiaries; provided that any officer, director or
                   employee covered by this provision who wishes to assert a claim against the Debtors, other than a
                   contingent and unliquidated claim against the Debtors for indemnification, contribution or
                   reimbursement arising as a result of such officer’s, director’s, or employee’s prepetition or
                   postpetition services to the Debtors or their subsidiaries, must file a Proof of Claim on account of
                   such claim on or before the General Bar Date unless another exception in this paragraph applies;

          i.       any professional retained in these chapter 11 cases holding an administrative expense claim for
                   postpetition fees and expenses allowable under section 330, 331, and 503(b) of the Bankruptcy
                   Code;

          j.       any person or entity that holds an equity interest in the Debtors, which interest is based exclusively
                   upon the ownership of common or preferred stock, membership interests, partnership interests, or
                   warrants, options, or rights to purchase, sell, or subscribe to such a security or interest; provided that
                   any holder of an equity interest in the Debtors who wishes to assert a claim (as opposed to an
                   ownership interest) against the Debtors (including a claim relating to such equity interest or the
                   purchase or sale of such equity interest), must file a proof of claim on or before the applicable Bar
                   Date;

          k.       any holder of a claim limited exclusively to the repayment of principal, interest, fees, expenses, and
                   any other amounts owing under any agreements governing any notes, bonds, debentures, or other
                   debt securities (collectively, the “Debt Securities”) issued by any of the Debtors (a “Debt Claim”),
                   pursuant to an indenture or credit agreement, as applicable (together, the “Debt Instruments”) if
                   the relevant indenture trustee, administrative agent, registrar, paying agent, loan or collateral agent,
                   or any other entity serving in a similar capacity however designated (each, a “Debt Agent”) under
                   the applicable Debt Instrument files a single Proof of Claim in the Debtors’ lead chapter 11 case In
                   re Briggs & Stratton Corporation, Inc. (Case No. 20-43597), on or before the applicable Bar Date,
                   against all Debtors under the applicable Debt Instrument on account of all Debt Claims; provided
                   that any holder of a Debt Claim wishing to assert a claim arising out of or relating to a Debt
                   Instrument, other than a Debt Claim, must file a Proof of Claim with respect to such claim on or
                   before the applicable Bar Date, unless another exception identified herein applies; provided, further,
                   that in lieu of attaching voluminous documentation, including documentation for compliance with
                   Bankruptcy Rule 3001(d), the Debt Agent under the Debt Instrument may include a summary of the
                   operative documents with respect to the Debt Claims; or

          l.       any person or entity that is not required to file a Proof of Claim pursuant to the final order approving
                   the Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Obtain Postpetition
                   Financing, (II) Authorizing Debtors to Use Cash Collateral, (III) Granting Liens and Superpriority
                   Claims, (IV) Granting Adequate Protection to Prepetition Secured Parties, (V) Modifying
                   Automatic Stay, (VI) Scheduling Final Hearing and (VII) Granting Related Relief (ECF No. 35) (the
                   “Final DIP Order”), solely with respect to the claims for which no Proof of Claim is required to
                   be filed as set forth in the Final DIP Order.

 3.       INSTRUCTIONS FOR FILING PROOFS OF CLAIM

 Except as otherwise set forth herein, each entity that asserts a claim against the Debtors that arose before the Petition
 Date MUST file a Proof of Claim.

 The following procedures with respect to preparing and filing of Proofs of Claim will apply:

          a.       Proofs of Claim must conform substantially to the attached Claim Form or Official Bankruptcy
                   Form No. 410;




                                                             4
Case 20-43597          Doc 564        Filed 08/24/20 Entered 08/24/20 11:17:55                        Main Document
                                                 Pg 16 of 23


          b.       Proofs of Claim must be filed (i) through the CM/ECF system on the Court’s website at
                   https://ecf.moeb.uscourts.gov/cgi-bin/login.pl; (ii) filed electronically using the Electronic Proof of
                   Claim (ePOC) Program on the Court’s website at https://www.moeb.uscourts.gov/epoc-electronic-
                   proof-claim-filing; (iii) sent by first-class mail or overnight courier to the Clerk of the Bankruptcy
                   Court, Eastern District of Missouri, 111 S. 10th St., 4th Floor, St. Louis, MO 63102; or (iv) sent by
                   first-class mail, overnight courier, or hand-delivery to Briggs Claims Processing Center, c/o KCC,
                   222 N. Pacific Coast Highway, Suite 300, El Segundo, CA 90245. Proofs of claim may NOT be
                   delivered by facsimile or electronic mail transmission;

          c.       Proofs of Claim will be deemed filed only if actually received by the Clerk of the Court or KCC on
                   or before the applicable Bar Date by one of the approved methods of filing provided herein;

          d.       Proofs of Claim must (i) be written in the English language; (ii) be denominated in lawful currency
                   of the United States as of the Petition Date (using the exchange rate, if applicable, as of the Petition
                   Date); (iii) specify by name and case number the Debtor against which the claim is filed; (iv) set
                   forth with specificity the legal and factual basis for the alleged claim; (v) include supporting
                   documentation for the claim or an explanation as to why such documentation is not available; and
                   (vi) be signed by the claimant or, if the claimant is not an individual, by an authorized agent of the
                   claimant under penalty of perjury;

          e.       If the holder asserts a claim against more than one Debtor or has claims against different Debtors, a
                   separate Proof of Claim form must be filed with respect to each Debtor except as specifically
                   provided herein. If the holder lists multiple Debtors on the Proof of Claim, then the Debtors will
                   treat such claim as if it is filed against the first listed Debtor. If the holder files a Proof of Claim
                   without identifying a Debtor, such Proof of Claim will be deemed as filed only against Briggs &
                   Stratton Corporation; and

          f.       Proofs of Claim sent by facsimile, telecopy, or electronic mail transmission will not be accepted.

 4.       CONSEQUENCES OF FAILURE TO TIMELY FILE A PROOF OF CLAIM BY THE
          APPLICABLE BAR DATE

  PURSUANT TO THE BAR DATE ORDER AND BANKRUPTCY RULE 3003(C)(2), ANY HOLDER OF A
  CLAIM WHO IS REQUIRED TO TIMELY FILE A PROOF OF CLAIM ON OR BEFORE THE APPLICABLE
  BAR DATE AS PROVIDED HEREIN, BUT FAILS TO DO SO, SHALL NOT BE TREATED AS A CREDITOR
  WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING AND DISTRIBUTION IN THESE
  CHAPTER 11 CASES ON ACCOUNT OF SUCH CLAIM.

 5.       THE DEBTORS’ SCHEDULES, ACCESS THERETO, AND CONSEQUENCES OF AMENDMENT
          THEREOF

 You may be listed as the holder of a claim against the Debtors in the Debtors’ Schedules of Assets and Liabilities (the
 “Schedules”). If you agree with the nature, amount, and status of your claim as listed in the Schedules and if your
 claim is not listed in the Schedules as “disputed,” “contingent,” or “unliquidated,” you do not need to file a Proof of
 Claim. Otherwise, or if you decide to file a Proof of Claim, you must do so before the applicable Bar Date in
 accordance with the procedures set forth in this Notice.

 Copies of the Schedules may be examined by interested parties on the Court’s electronic docket for the Debtors’
 chapter 11 cases, which is posted (i) on the website established by KCC for the Debtors’ cases at
 http://www.kccllc.net/Briggs and (ii) on the Bankruptcy Court’s website at https://www.moeb.uscourts.gov/. (A login
 and password to the Court’s Public Access to Electronic Court Records (“PACER”) are required to access the
 information on the Court’s website and can be obtained through the PACER Service Center at
 www.pacer.psc.uscourts.gov). Copies of the Schedules also may be obtained by written request to the Debtors’ claims
 agent, KCC, by telephone at (866) 544-7045 (U.S./Canada) or (781) 575-2084 (International) or by e-mail at
 http://www.kccllc.net/Briggs/inquiry.



                                                            5
Case 20-43597           Doc 564        Filed 08/24/20 Entered 08/24/20 11:17:55                       Main Document
                                                  Pg 17 of 23


 In the event that the Debtors amend or supplement their Schedules subsequent the entry of the Bar Date Order, the
 Debtors shall give notice of any amendment or supplement to the holders of claims affected by such amendment or
 supplement, and such holders must file a Proof of Claim by the later of (a) the General Bar Date or the
 Governmental Bar Date, as applicable, and (b) 11:59 p.m., prevailing Central Time, on the date that is forty
 (40) days from the date on which the Debtors provide notice of a previously unfiled Schedule or an amendment
 or supplement to the Schedules, or be forever barred from so doing, and such deadline shall be contained in any
 notice of such amendment or supplement of the Schedules provided to the holders of claims affected thereby.

 6.       RESERVATION OF RIGHTS

 Nothing contained in this Notice is intended to or should be construed as a waiver of the Debtors’ right to: (a) dispute,
 or assert offsets or defenses against, any filed claim or any claim listed or reflected in the Schedules as to the nature,
 amount, liability, or classification thereof; (b) subsequently designate any scheduled claim as disputed, contingent, or
 unliquidated; and (c) otherwise amend or supplement the Schedules.

  If you require additional information regarding the filing of a proof of claim, you may contact the Debtors’
  Claims and Noticing Agent, Kurtzman Carson Consultants, LLC, by telephone at (866) 544-7045
  (U.S./Canada) or (781) 575-2084 (International) or by e-mail at http://www.kccllc.net/Briggs/inquiry.


  THIS NOTICE MAY BE SENT TO MANY PERSONS THAT HAVE HAD SOME RELATIONSHIP WITH OR
  HAVE DONE BUSINESS WITH THE DEBTORS BUT MAY NOT HAVE AN UNPAID CLAIM AGAINST
  THE DEBTORS. THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN THAT THE
  DEBTORS BELIEVE THAT YOU HAVE A CLAIM AGAINST THE DEBTORS OR THAT YOU ACTUALLY
  HAVE A CLAIM AGAINST THE DEBTORS. YOU SHOULD NOT FILE A PROOF OF CLAIM IF YOU DO
  NOT HAVE A CLAIM AGAINST ANY OF THE DEBTORS. YOU SHOULD CONSULT AN ATTORNEY IF
  YOU HAVE ANY QUESTIONS, INCLUDING WHETHER YOU SHOULD FILE A PROOF OF CLAIM.




                                                             6
Case 20-43597   Doc 564   Filed 08/24/20 Entered 08/24/20 11:17:55   Main Document
                                     Pg 18 of 23


                                     Exhibit 2

                                   Claim Form
        Case 20-43597                Doc 564               Filed 08/24/20 Entered 08/24/20 11:17:55                                           Main Document
                                                                      Pg 19 of 23



                                                       United States Bankruptcy Court for the Eastern District of Missouri

                    Indicate Debtor against which you assert a claim by checking the appropriate box below. (Check only one Debtor per claim form.)

              ☐ Briggs & Stratton Corporation (Case No. 20-43597)                           ☐ Briggs & Stratton Tech, LLC (Case No. 20-43600)
              ☐ Allmand Bros., Inc. (Case No. 20-43598)                                     ☐ Billy Goat Industries, Inc. (Case No. 20-10575)
              ☐ Briggs & Stratton International, Inc. (Case No. 20-43599)




Official Form 410
Proof of Claim                                                                                                                                                             04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Other than a claim under
11 U.S.C. § 503(b)(9), this form should not be used to make a claim for an administrative expense arising after the commencement of the case.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed.

   Part 1:   Identify the Claim

  1. Who is the current
     creditor?
                                  Name of the current creditor (the person or entity to be paid for this claim)

                                  Other names the creditor used with the debtor


  2. Has this claim been                 No
     acquired from
     someone else?                       Yes.     From whom?

  3. Where should                 Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
     notices and                                                                                                  different)
     payments to the
     creditor be sent?
                                  Name                                                                            Name

      Federal Rule of             Number          Street                                                          Number          Street
      Bankruptcy Procedure
      (FRBP) 2002(g)
                                  City                                State                 ZIP Code              City                                State                ZIP Code


                                  Country                                                                         Country
                                  Contact phone                                                                   Contact phone

                                  Contact email                                                                   Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                  ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


  4. Does this claim                     No
     amend one already
     filed?                              Yes.     Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                        MM    /   DD   /   YYYY

  5. Do you know if                      No
     anyone else has filed
     a proof of claim for                Yes. Who made the earlier filing?
     this claim?




  Official
  Part 2: Form 410Information About the Claim as of the Date the Case
             Give                                                 ProofWas
                                                                        of Claim
                                                                            Filed
                                                                     page 1
      Case 20-43597              Doc 564         Filed 08/24/20 Entered 08/24/20 11:17:55                                     Main Document
                                                            Pg 20 of 23
6. Do you have any number             No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?
                                 $                                            . Does this amount include interest or other charges?
                                                                                      No

                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim        No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature of property:

                                                  Real estate: If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a          No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a
                                      No
    right of setoff?
                                      Yes. Identify the property:




Official Form 410                                                    Proof of Claim
                                                                        page 2
      Case 20-43597               Doc 564              Filed 08/24/20 Entered 08/24/20 11:17:55                                               Main Document
                                                                  Pg 21 of 23
12. Is all or part of the claim
                                             No
    entitled to priority under
    11 U.S.C. § 507(a)?                      Yes. Check all that apply:                                                                            Amount entitled to priority

    A claim may be partly                         Domestic support obligations (including alimony and child support) under
    priority and partly                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                     $
    in some categories, the                       Up to $3,025* of deposits toward purchase, lease, or rental of property or
    law limits the amount                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                         $
    entitled to priority.
                                                  Wages, salaries, or commissions (up to $13,650*) earned within 180
                                                  days before the bankruptcy petition is filed or the debtor’s business ends,                     $
                                                  whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                  Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                           $

                                                  Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                               $

                                                  Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                               $

                                             * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim              No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                         I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date
3571.                                                            MM / DD / YYYY




                                          Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                             Middle name                             Last name

                                  Title


                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                          Number              Street


                                                          City                                               State                      ZIP Code              Country

                                  Contact phone                                                                                 Email


Official Form 410                                                            Proof of Claim
                                                                                page 3
       Case 20-43597             Doc 564         Filed 08/24/20 Entered 08/24/20 11:17:55                 Main Document
                                                            Pg 22 of 23

Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                                      04/19


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do
not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.

      A person who files a fraudulent claim could be fined up to   PLEASE SEND COMPLETED PROOF(S) OF CLAIM
      $500,000, imprisoned for up to 5 years, or both.
      18 U.S.C. §§ 152, 157 and 3571
                                                                   TO:
                                                                   Briggs Claims Processing Center
                                                                   c/o KCC
                                                                   222 N. Pacific Coast Hwy., Ste. 300
 How to fill out this form                                         El Segundo, CA 90245

      Fill in all of the information about the claim as of the
      date the case was filed.                                     Alternatively, your claim can be filed electronically on KCC’s
                                                                   website at https://epoc.kccllc.net/Briggs.

      Fill in the caption at the top of the form



      If the claim has been acquired from someone else,
      then state the identity of the last party who owned              A Proof of Claim form and any attached documents
      the claim or was the holder of the claim and who                 must show only the last 4 digits of any social security
      transferred it to you before the initial claim was filed.        number, individual’s tax identification number, or
                                                                       financial account number, and only the year of any
                                                                       person’s date of birth. See Bankruptcy Rule 9037.

      Attach any supporting documents to this form.
      Attach redacted copies of any documents that show that
      the debt exists, a lien secures the debt, or both. (See          For a minor child, fill in only the child’s initials and the
      the definition of redaction on the next page.)                   full name and address of the child’s parent or guardian.
                                                                       For example, write A.B., a minor child (John Doe, parent, 123
      Also attach redacted copies of any documents that show           Main St., City, State). See Bankruptcy Rule 9037.
      perfection of any security interest or any assignments or
      transfers of the debt. In addition to the documents, a
      summary may be added. Federal Rule of Bankruptcy
      Procedure (called “Bankruptcy Rule”) 3001(c) and (d).        Confirmation that the claim has been filed

                                                                   To receive confirmation that the claim has been filed, either
                                                                   enclose a stamped self-addressed envelope and a copy of this
      Do not attach original documents because
      attachments may be destroyed after scanning.                 form or you may view a list of filed claims in this case by
                                                                   visiting the Claims and Noticing and Agent’s website at
                                                                   http://www.kccllc.net/Briggs
      If the claim is based on delivery health care goods
      or services, do not disclose confidential health care
                                                                   Understand the terms used in this form
      information. Leave out or redact confidential
      information both in the claim and in the attached            Administrative expense: Generally, an expense that arises
      documents.                                                   after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing that bankruptcy estate.
                                                                   11 U.S.C. § 503


                                                                   Claim: A creditor’s right to receive payment for a debt that the
                                                                   debtor owed on the date the debtor filed for bankruptcy. 11
                                                                   U.S.C. §101 (5). A claim may be secured or unsecured.
      Case 20-43597            Doc 564         Filed 08/24/20 Entered 08/24/20 11:17:55                 Main Document
                                                          Pg 23 of 23
Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising         Secured claim under 11 U.S.C. §506(a): A claim backed by a
from the value of any goods received by the Debtor within       lien on particular property of the debtor. A claim is secured to
20 days before the date of commencement of the above            the extent that a creditor has the right to be paid from the
case, in which the goods have been sold to the Debtor in        property before other creditors are paid. The amount of a
the ordinary course of the Debtor’s business. Attach            secured claim usually cannot be more than the value of the
documentation supporting such claim.                            particular property on which the creditor has a lien. Any
                                                                amount owed to a creditor that is more than the value of the
                                                                property normally may be an unsecured claim. But exceptions
Creditor: A person, corporation, or other entity to whom a      exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor owes a debt that was incurred on or before the date      sentence of 1325(a).
the debtor filed for bankruptcy. 11 U.S.C. §101 (10).           Examples of liens on property include a mortgage on real estate
                                                                a security interest in a car. A lien may be voluntarily granted
                                                                by a debtor or may be obtained through a court proceeding. In
Debtor: A person, corporation, or other entity to who is in     states, a court judgment may be a lien.
bankruptcy. Use the debtor’s name and case number as
shown in the bankruptcy notice you received.
11 U.S.C. §101 (13).                                            Setoff: Occurs when a creditor pays itself with money
                                                                belonging to the debtor that it is holding, or by canceling a debt
                                                                it owes to the debtor.
Evidence of perfection: Evidence of perfection of a
security interest may include documents showing that a
security interest has been filed or recorded, such as a         Uniform claim identifier: An optional 24-character identifier
mortgage, lien, certificate of title, or financing statement.   that some creditors use to facilitate electronic payment.


Information that is entitled to privacy: A Proof of Claim
                                                                Unsecured claim: A claim that does not meet the requirements
form and any attached documents must show only the last         of a secured claim. A claim may be unsecured in part to the
4 digits of any social security number, an individual’s tax
                                                                extent that the amount of the claim is more than the value of
identification number, or a financial account number, only
                                                                the property on which a creditor has a lien.
the initials of a minor’s name, and only the year of any
person’s date of birth. If a claim is based on delivering
health care goods or services, limit the disclosure of the
goods or services to avoid embarrassment or disclosure of       Offers to purchase a claim
confidential health care information. You may later be          Certain entities purchase claims for an amount that is less than
required to give more information if the trustee or someone     the face value of the claims. These entities may contact
else in interest objects to the claim.                          creditors offering to purchase their claims. Some written
                                                                communications from these entities may easily be confused
                                                                with official court documentation or communications from the
Priority claim: A claim within a category of unsecured          debtor. These entities do not represent the bankruptcy court, the
claims that is entitled to priority under 11 U.S.C. §507(a).    bankruptcy trustee, or the debtor. A creditor has no obligation
These claims are paid from the available money or               to sell its claim. However, if a creditor decides to sell its claim,
property in a bankruptcy case before other unsecured            any transfer of that claim is subject to Bankruptcy Rule
claims are paid. Common priority unsecured claims               3001(e), any provisions of the Bankruptcy Code (11 U.S.C. §
include alimony, child support, taxes, and certain unpaid       101 et seq.) that apply, and any orders of the bankruptcy court
wages.                                                          that apply.


Proof of claim: A form that shows the amount of debt the
debtor owed to a creditor on the date of the bankruptcy
filing. The form must be filed in the district where the case
is pending.


Redaction of information: Masking, editing out, or
deleting certain information to protect privacy. Filers must
redact or leave out information entitled to privacy on the
Proof of Claim form and any attached documents.

Do not file these instructions with your form.
